Citation Nr: 1030638	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-41 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2009).


FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent him 
from securing and following some type of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In March 2009 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2009 rating decision and October 
2009 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the March 2009 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

The Veteran contends that he is unable to secure and maintain 
substantially gainful employment due to his service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is less 
than 100 percent, and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities sufficient to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (2009).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age (the Veteran is 80 years old) or 
to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, the Veteran's service-connected disabilities, as 
evaluated under the VA Rating Schedule, are: degenerative disc 
and joint disease of the lumbar spine, evaluated as 20 percent 
disabling; neuropathy of the left lower extremity associated with 
degenerative disc and joint disease of the lumbar spine, 
evaluated as 10 percent disabling; and neuropathy of the right 
lower extremity associated with degenerative disc and joint 
disease of the lumbar spine, evaluated at 10 percent.  His  
combined evaluation is 40 percent.  Prior to April 8, 2009, his 
only service-connected disability was degenerative disc and joint 
disease of the lumbar spine, with an evaluation of 20 percent.

Since the Veteran does not have one service-connected disability 
with an evaluation of at least 60 percent, or two or more 
disabilities with a combined rating of at least 70 percent with 
one disability rated at 40 percent, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a) are not met.  However, a TDIU evaluation can still be 
awarded if it is established by the evidence of record that 
service-connected disabilities have rendered the Veteran unable 
to secure and follow substantially gainful employment.  If this 
is established, the case is to be sent to the Director of 
Compensation and Pension for extraschedular consideration.  See 
38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Reviewing the record relating to the Veteran's service-connected 
disabilities, January 2008 VA treatment records indicate that he 
continued to have chronic back pain.  He took hydrocodone as 
needed, and reported that he could not walk due to back pain.  He 
was diagnosed with spinal stenosis of the lumbar spine.

The Veteran underwent a VA examination in April 2009.  The 
examiner noted that a December 2006 MRI showed a mild compression 
fracture with depression of the superior and plate of L1 with 
mild loss of stature anteriorly, a loss of disc height at L2/3, 
and moderate degenerative facet disease in the lower lumbar 
spine.  The Veteran reported that he had not been able to hold 
down a job because of his back, could not lift items, and had 
difficulty walking.  His longest jobs had been at an aircraft 
factory for 18 months and as a gas station operator from 1990-91, 
and he had not worked since 1991.  The Veteran reported chronic 
low back pain since discharge.  He described the pain as moderate 
and constant, and said it was sharp like a needle in the lumbar 
area.  He said he used assistive devices to walk, and was unable 
to walk for more than a few yards.  
 
On examination, the Veteran's spine did not have any abnormal 
curvatures, and he walked with a stooped position because of back 
pain.  In addition, he had small steps with slow progression, and 
he was unable to walk with his eyes closed.  There was active 
movement against some resistance on hip flexion, hip extension, 
knee extension, ankle dorsiflexion, ankle plantar flexion, and 
great toe extension.  A sensory examination showed impairment to 
pinprick in the lower extremities.  Knee jerks were hypoactive 
bilaterally and ankle jerks were absent.  Range of motion of the 
thoracolumbar spine was flexion 0 to 50 degrees, extension 0 to 0 
degrees, left lateral flexion 0 to 20 degrees, left lateral 
rotation 0 to 15 degrees, right lateral flexion 0 to 20 degrees, 
and right lateral rotation 0 to 15 degrees.  There was objective 
evidence of pain on active range of motion, objective evidence of 
pain following repetitive motion, no additional limitations after 
three repetitions of range of motion, and Lasegue's sign was 
positive.  

The examiner diagnosed the Veteran with degenerative disc and 
joint disease of the lumbar spine with symptomatic bilateral 
neuropathy.  There was no effect on grooming and feeding, mild 
effect on recreation and traveling, a moderate effect on chores, 
shopping, exercise, bathing, dressing and toileting, and the 
Veteran was prevented from playing sports.    

The Veteran wrote on his November 2009 VA Form 9 that over the 
years he had lost jobs because of his back pain.  He and his wife 
wrote in a May 2010 statement that his service-connected injury 
had caused his health to deteriorate.  They said he was bedridden 
much of the time and had been using a wheelchair when going to 
doctors' appointments.

We recognize the sincerity of the arguments advanced by the 
Veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Although his lay statements may be competent as 
to lay-observable residuals of his service-connected 
disabilities, the Veteran has presented no evidence that he has 
the expertise needed to render an opinion as to the impact that 
these conditions have upon his ability to work.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

The objective evidence shows that the Veteran's service-connected 
disabilities do not preclude all forms of gainful employment.  
The Board must emphasize that only his service connected 
disabilities, degenerative disc and joint disease of the lumbar 
spine and neuropathy of the lower extremities, associated with 
degenerative disc and joint disease of the lumbar spine, could be 
considered for the purposes of this TDIU claim.  Prior to April 
8, 2009, his only service connected disability was degenerative 
disc and joint disease of the lumbar spine.  See 38 C.F.R. 
§ 4.16.  In making its finding, the Board notes that the April 
2009 VA examiner found that the Veteran's back condition had a 
moderate effect on most activities of daily living, as discussed 
above, and the only type of activity which he was prevented from 
performing was playing sports.  

Although the Veteran's contentions have been carefully and 
sympathetically considered, they are outweighed by the absence of 
medical evidence to support the claim.  The preponderance of the 
evidence is thus against the claim for TDIU, and, therefore, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


